UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-1226



WONSEH MANGO ZOE,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-544-571)


Submitted:   February 22, 2008              Decided:   March 10, 2008


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


David Goren, LAW OFFICE OF DAVID GOREN, Silver Spring, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Stacey I. Young, Office
of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wonseh Mango Zoe, a native and citizen of Liberia,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)    dismissing    her    appeal      from    the   immigration

judge’s ruling denying her asylum, withholding of removal, and

protection under the Convention Against Torture.*                      We deny the

petition for review.

            Zoe challenges the immigration judge’s ruling that she

failed to prove her claim of past persecution.                     She does not

challenge the Board’s ruling that, regardless of whether she

suffered past persecution, “[t]here has been a fundamental change

in circumstances such that the applicant no longer has a well-

founded     fear   of     persecution”       in        Liberia.          8     C.F.R.

§ 1208.13(b)(1)(i)(A) (2007).        We conclude that the Board’s denial

of relief based on this provision is not manifestly contrary to law

or an abuse of discretion. 8 U.S.C.A. § 1252(b)(4)(D) (West 2005).

            Zoe also argues that she was entitled to humanitarian

relief under 8 C.F.R. § 1208.13(b)(iii)(A) (2007).                 Our precedent

reserves    eligibility    for   this   type      of    asylum    “for       the   most

atrocious abuse,” “where past persecution is so severe that it

would be inhumane to return the alien even in the absence of any


     *
      Zoe’s brief does not challenge the denial of withholding of
removal or protection under the Convention Against Torture.
Therefore, she has waived the issues on appeal. See Edwards v.
City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (noting
that issues not briefed or argued are deemed abandoned).

                                     - 2 -
risk of further persecution.”        Gonahasa v. INS, 181 F.3d 538, 544

(4th Cir. 1999).     As the court observed in Naizgi v. Gonzales, 455

F.3d 484, 488 (4th Cir. 2006), “[o]ur decisions have been true to

this narrow construction,” citing Ngarurih v. Ashcroft, 371 F.3d

182, 189-91 (4th Cir. 2004) (alien interrogated under threat of

death, held for a week in a dark cement cell flooded at intervals

with cold water, and imprisoned for months in solitary confinement

did not qualify); Rusu v. INS, 296 F.3d 316, 318, 325 (4th Cir.

2002)    (alien   interrogated,     assaulted   and   tortured   by   means

including removal of his teeth with pliers and a screwdriver did

not qualify).     The court in Ngarurih, 371 F.3d at 190, cited with

approval the decision in Bucur v. INS, 109 F.3d 399, 405 (7th Cir.

1997),   which    described   the   humanitarian   asylum    regulation   as

“designed for the case of the German Jews, the victims of the

Chinese ‘Cultural Revolution,’ survivors of the Cambodian genocide,

and a few other such extreme cases.”        The abuse described by Zoe,

though deplorable, does not reach this level. Therefore, the Board

did not err in denying asylum under this provision.

           We deny Zoe’s petition for review. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                            PETITION DENIED




                                    - 3 -